DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.
 Response to Amendment
Applicant’s amendment to claim 1 is sufficient to overcome the prior grounds of rejection using the combination of Shane et al with Gascoyne et al and Spiewak et al.  Applicant’s remarks are helpful in clarifying that Gascoyne et al indicated that the support for the dispersed platinum catalyst particles was a non-conductive material.  Thus, the amendment to claim 1 to recite that the support was carbon, which is generally considered a conductive material, is sufficient to distinguish the claimed invention from the disclosure of Gascoyne et al in the absence of additional teachings.  
However, further searching was conducted in view of the new claim scope, which has resulted in the new grounds of rejection presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shane et al (US 5,342,494) in view of Gascoyne et al (EP 1133806) and Thate et al (US 2010/0291462).
Shane et al teach (see abstract, fig. 2, ) a water electrolyzer comprising a membrane (5) having first (right) and second (left) opposed major surfaces and comprising platinum particles (13), a cathode (3) comprising a first catalyst on the first major surface of the membrane and an anode (1) comprising a second catalyst on the second major surface of the membrane.  Shane et al teach (see col. 2, line 55 to col. 3, line 24) that the platinum was present as metal particles dispersed throughout the membrane layer and supported on the polymer itself.  The catalyst of Shane et al was dispersed throughout the membrane thickness, thus at least some of the catalyst was present in a region of the membrane closest to the anode.
Thus, Shane et al fail to teach supporting the platinum catalyst dispersed within the membrane on a carbon support.  
Gascoyne et al is from the adjacent technological field of membranes for fuel cells, wherein the polymer membrane of Gascoyne et al included platinum catalyst particles dispersed through the polymeric matrix.  Additionally, Gascoyne et al teach that the disclosure is related to an improvement in polymer electrolyte membranes containing a platinum recombination catalyst dispersed throughout the membrane, wherein the prior art process described by Gascoyne et al (paragraphs [0008]-[0012] of Gascoyne et al) is substantially similar to the process of making the membrane disclosed by Shane et al (see col. 3, line 25 to col. 4, line 46 of Shane et al).   Gascoyne et al teach (see e.g. paragraphs [0012], [0014]) that the formation of the catalyst on the support permitted formation of the catalyst at high surface area with small particle size and at reduced costs, thereby increasing effective utilization of the expensive catalyst.  

Gascoyne et al teach (see paragraph [0016]) that the high surface area support material may comprise any known, non-electrically conducting material which can be used as a support for the catalyst.  Thus, Gascoyne et al fail to teach the support being carbon, which is generally recognized as an electrically conducting material.  
Thate et al teach (see abstract, paragraphs [0062] and [0066]) an ion exchange membrane for a fuel cell, wherein the membrane includes a catalyst, such as platinum, located as a layer within the ion exchange membrane for the purpose of acting as a recombination catalyst to cause hydrogen gas and oxygen gas that are crossing the membrane (“stop the respective gas from getting to the other electrode”) to form water and thus moisten (humidify) the membrane.  Thus, Thate et al is considered reasonably pertinent to the membrane for a fuel cell taught by Gascoyne et al.  Thate et al go on to discuss (see paragraphs [0061] and [0165]) using a noble metal, such as platinum, supported on carbon black as the recombination catalyst layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized carbon black as the support material of Gascoyne et al because Thate et al show that carbon black was known as suitable as a catalyst support for platinum when used as a recombination catalyst within a membrane, thereby meeting the requirement of Gascoyne et al’s high surface area support material.  
Regarding claim 9, the membrane of each of Shane et al, Gascoyne et al and Thate et al included a polymer electrolyte.
2/mil of membrane thickness.  This translates to 72.9 mg/cm3 (based on conversions: 1 foot=30.48 cm, 1 mil=0.00254 cm, and 1 g=1000 mg).
Regarding claim 11, Shane et al and Gascoyne et al teach distributing the metallic platinum throughout the membrane layer.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shane et al (US 5,342,494) in view of Gascoyne et al (EP 1133806) and Thate et al (US 2010/0291462) as applied to claim 1 above, and further in view of Guillet et al (US 2014/0116877).
Shane et al are silent with respect to the composition of the anode and cathode catalysts.
Guillet et al teach (see abstract, figure 1, paragraph [0061]) providing catalyst electrodes (anode catalyst 404, cathode catalyst 403) on opposing sides of a solid polymer electrolyte, wherein the anode catalyst included iridium oxide and the cathode catalyst included platinum.
Therefore, in view of the silence of Shane et al regarding the identity of the anode and cathode catalysts, it would have been obvious to one of ordinary skill in the art at the time of filing to have sought out teachings in the prior art regarding the conventional materials used for the anode and cathode catalysts and to have used the convention materials for the catalysts in the cell of Shane et al. Guillet et al show that a platinum cathode catalyst and an iridium oxide anode catalyst were conventional.  
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shane et al (US 5,342,494) in view of Gascoyne et al (EP 1133806), Thate et al (US 2010/0291462) and Guillet et al (US 2014/0116877) as applied to claim 4 above, and further in view of Debe et al (US 2014/0246304).
Guillet et al teach the anode catalyst comprising only iridium oxide, not a mixture of iridium oxide with platinum (either as metal of oxide).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the mixed platinum and iridium anode catalyst of Debe et al in place of the iridium oxide anode catalyst of Guillet et al for the purpose of decreasing cell voltage and increasing current density.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shane et al (US 5,342,494) in view of Gascoyne et al (EP 1133806), Thate et al (US 2010/0291462) and Debe et al (US 2014/0246304) as applied to claim 6 above, and further in view of Lewinski et al (WO 2016/191057).
The applied Lewinski et al reference has a common Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  However, based upon the publication date of the reference, it also constitutes prior art under 35 U.S.C. 102(a)(1). 
Debe et al fail to teach that the weight ratio of iridium to platinum was at least 20:1.
Lewinski et al teach (see abstract, paragraphs [0002], [0004] and [0006]) selection of an anode catalyst for the oxygen evolution reaction in a water electrolyzer comprising iridium, present as metal or oxide, at at least 95 atomic percent, and platinum, present as metal or oxide, at no more than 5 atomic percent and that limiting the platinum content permitted operation at higher current densities for an extended lifetime of at least 5000 hours.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the anode catalyst of Lewinski et al for the anode catalyst of Debe et al because .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shane et al (US 5,342,494) in view of Gascoyne et al (EP 1133806) and Thate et al (US 2010/0291462) as applied to claim 1 above, and further in view of Kub (US 2014/0134506).
Thate et al teach the platinum recombination catalyst being supported on carbon black, and thus fails to teach the support being one of carbon nanotubes, carbon nanofibers, carbon microfibers and graphene.
Kub teaches (see abstract, paragraphs [0010] and [0074]-[0077]) supporting platinum as a recombination catalyst within an ion exchange membrane upon nanofibers, such as carbon nanofibers.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized carbon nanofibers as the support material of Gascoyne et al/Thate et al because Kub show that carbon nanofibers were known as suitable as catalyst support for platinum when used as a recombination catalyst within a membrane, thereby meeting the requirement of Gascoyne et al’s high surface area support material.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794